Citation Nr: 1439148	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant continuously cohabitated with the Veteran through the time of his death so as to be recognized as the Veteran's spouse for purposes of entitlement to Dependency & Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  He died in April 2004.  The appellant alleges that she is the Veteran's surviving spouse for the purpose of DIC benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of history, in October 2004 the RO in San Juan, Puerto Rico denied the appellant's claim for entitlement to DIC benefits.  The appellant did not timely appeal that decision and therefore it became final.  In November 2006, the appellant filed a petition to reopen her claim.  The Montgomery RO adjudicated and denied the claim on the merits in January 2008.  The appellant appealed the RO's decision and testified before the undersigned in August 2010.  In November 2010, the Board reopened the appellant's claim and remanded the issue to the RO for additional development.  In February 2011, the RO issued a supplemental statement of the case (SSOC) continuing the denial of the appellant's claim.  The appeal has since been returned to the Board.  

In April 2013, the appellant submitted additional evidence to the RO.  The evidence was forwarded to the Board and received in May 2013.  The evidence is cumulative and/or duplicative of evidence already considered and of record.  It is accepted for inclusion into the record on appeal.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 2002 and the appellant was the Veteran's lawful spouse at the time of his death in April 2004.  

2.  The appellant and the Veteran did not reportedly cohabitate from November 2003 until his death in April 2004.  

3.  The appellant committed no misconduct resulting in the separation and never demonstrated intent to desert the Veteran.


CONCLUSION OF LAW

The criteria for the appellant's recognition as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23 (2013).  

With regard to the present appeal, the term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who (with certain exceptions) has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  

The appellant is exempted from the "continuous cohabitation" requirement under 38 C.F.R. § 3.53(b) if her separation from the Veteran was due to the misconduct of, or procured by, the Veteran without fault on her part.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.

More recently, in Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Court of Appeals for the Federal Circuit held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse-rather, the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intention on the part of the spouse to desert the Veteran, does not break the continuity of cohabitation.  Id. at 1358.  Separation by mutual consent would constitute desertion, however, if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.  

In her May 2004 DIC application for benefits (VA Form 21-534), the appellant reported that she and Veteran separated in November 2003 due to conflicts in the home and that she had sought the Veteran's removal through legal means from her mother's home where she and the Veteran were living.  The Veteran was noted to have eventually left the home.  

In September 2004, the RO received the appellant's responses to its August 2004 letter which sought information about the appellant's marriage/separation from the Veteran.  The appellant noted that the marriage separation was caused by marital problems, and that she and the Veteran had really not intended to resume living together due to issues that both she and the Veteran had with each other's families.  Also, the appellant identified that she had taken the Veteran to court in an attempt to have him removed from their home.  Finally, the appellant reported that the Veteran had told her that he would never give her a divorce no matter how bad their problems were, and that she and the Veteran were trying to work out their differences at the time of his death.  

In a DIC application filed by the Veteran's biological son and received also in September 2004, it was noted that the appellant and the Veteran had not lived continuously from the date of their marriage to the date of the Veteran's death.  The cause of the separation was reported as, "Refusal to give ambulatory and medical assistance and care.  Date of separation October 2003.  Extramarital affairs."

In an October 2007 statement, the appellant reported that she and the Veteran had lived continuously until his death in April 2004.  

In a subsequent March 2008 notice of disagreement, the appellant commented:

I was married to the Veteran at his death and we were apart for a short while but this was due to his children creating a problem for us and it became impossible to live with him because he was torn between the children and myself.  We decided to live apart and remain married and each of us maintained our separate households.  

A statement signed by the appellant's three children, dated in June 2009, notes the following:

The life our mother had with [the Veteran] was not an easy one and the[re] were times that our mother stayed many nights at our different residences because of the verbal abuse and the various altercations there in the home.  We collectively could not get along with [the Veteran] nor [could] my mother [on] a regular basis.  In addition [the Veteran] made this statement several times about not giving our mother a divorce because he did desire no such thing at no time.  

In an August 2009 statement, the appellant reported that she and the Veteran had lived together for over 10 years.  She also reported the following:

[The Veteran] grew weary and said that he could not get along with my children.  He moved out of my home and said that we were going to stay married until his death and that he was not going to give me a divorce.  I had no choice in the matter[.]  [H]e moved out on his own because he could not cope any longer with being married and living together.  He abandoned me.  At his funeral I was presented the flag and certificates.  

At her hearing before the undersigned in August 2010, the appellant testified that she had problems with the Veteran's grown children and this created significant problems in her relationship with the Veteran.  The appellant explained that the Veteran would financially assist his biological children at the expense of the appellant even though the appellant was taking care of the Veteran.  Also, the appellant testified that one of the Veteran's daughters did not approve of her.  Otherwise, the appellant commented that she and the Veteran lived in separate residences and they occasionally telephoned but that they never got back together because of the underlying problems with his children.  She added that she did not want him to leave but that it was for the best given the problems in their relationship secondary to his children.  Furthermore, the appellant testified that the Veteran wanted to return to her mother's home where they had previously lived.  

In the present case, the Board finds the appellant has provided contradictory information through her lay statements and testimony as it relates to her separation from the Veteran.  In particular, in her May 2004 DIC application, the appellant noted she and the Veteran had had problems and that in separating she took action to have the Veteran removed from her mother's home.  In her subsequent August 2009 statement, the appellant reported that the Veteran had moved out on his own and abandoned the appellant because he couldn't cope with being married.  During her Board hearing, the appellant testified that the parties agreed to mutually separate and decided to keep separate residences but remain married.  Otherwise, statements from the appellant and from her children reference that the Veteran had indicated that he would never divorce the appellant.  There is no evidence that the appellant has ever sought a divorce from the Veteran.  

The appellant has consistently reported that her marital problems with the Veteran were the result of problems with each other's children.  The Board finds the appellant credible as to this fact.  It is clear from the evidence that there was significant dysfunction in the marriage between the appellant and the Veteran.  The Board is otherwise unable to read the appellant's mind to determine what her true intentions were as they related to her marriage with the Veteran.  Ultimately, the question for the Board is whether there was separation by mutual consent and whether there was a definite intent on the appellant's part through the separation to end her marriage to the Veteran.  As noted above, separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough, supra.  

While the appellant's contradictory statements regarding her separation from the Veteran give the Board pause, nonetheless the appellant's testimony before the undersigned is found credible and persuasive.  As such, the Board accepts that there was a separation during the marriage of the appellant and the Veteran by mutual consent of both parties.  With that said, the Board is unable to otherwise point to any evidence demonstrating an intent by the appellant to desert the Veteran or end her marriage to him.  Thus, the Board cannot say that the continuity of cohabitation is considered broken.  Alpough, 490 F.3d at 1357.  Furthermore, there is no evidence to show that the appellant has remarried or held herself out openly to the public to be the spouse of another person.  Therefore, affording the appellant the benefit of the doubt, she is found to be the Veteran's surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 101(3), 5107; 38 C.F.R. §§ 3.50, 3.53.  


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to DIC benefits is granted.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


